     3:20-cv-01215-SAL       Date Filed 03/30/20      Entry Number 1          Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         _________________________________
                                  Columbia Division


Randall Cobb,                                 )
                                              ) C/A No:
                Plaintiff,                    )
                                              )
                v.                            )
                                              ) COMPLAINT
G4S Secure Solutions (USA) Inc.,              )
                                              )
                Defendant.                    )

        The Plaintiff, by and through his undersigned attorney and complaining of the

Defendant, hereby allege the following facts:

                                        PREFACE

        The Plaintiff, Randall Cobb, brings this diversity action against the Defendant

G4S USA Secure Solutions (USA) Inc. causing his arrest and prosecution on the charge

of Breach of Trust With Fraudulent Intent. This action is brought pursuant to the South

Carolina common law for abuse of process and malicious prosecution.

                             JURISDICTION AND VENUE

1.      Jurisdiction is founded on diversity between the parties pursuant to 28 U.S.C.

§1332 and the value of the controversy exceeds $75,000. Venue is properly within this

district and division under 28 U.S.C.§1391(a)(2), (b)(2), and the Local Rules of the South

Carolina District Court as the events which give rise to this litigation occurred in the

district of South Carolina, Columbia Division.

                                        PARTIES

2.      Plaintiff Randall Cobb is a citizen and resident of South Carolina.



                                             1
     3:20-cv-01215-SAL       Date Filed 03/30/20      Entry Number 1      Page 2 of 6




3.      Defendant G4S Security Solutions USA is a foreign corporation organized under

the laws of the State of Florida registered to do business in South Carolina having a

registered agent of Prentice-Hall Corp in Columbia, South Carolina.      At relevant times

G4S employees, including but not limited to Roberto Huie, Lawyer Scott, and Anthony

Bell, were acting in the course and scope of their employment regarding the arrest and

prosecution of Randall Cobb. G4S is liable under a theory of respondent superior for the

acts and omissions of its employees acting in the course and scope of their employment.



                              FACTUAL ALLEGATIONS

4.      In 2016, Plaintiff Randall Cobb was an engineer with CSX Railroad in South

Carolina.   When the railroad went through a series of layoffs, Plaintiff Cobb got

employment as a security officer with Defendant G4S Secure Solutions in Columbia,

South Carolina. In February of 2017, Plaintiff Cobb was able to return to the railroad, and

quit working with Defendant G4S Secure Solutions.         At the time he was living in the

upstate of South Carolina and not in Columbia.

5.      As was common practice, when an individual left their employment with G4S

Solutions, they would take their uniform, patrol weapon and other work accessories to a

work site and return them to a supervisor, who would inventory them and sign off on the

return of the items. Although attempting numerous times to make contact with his

supervisor in an effort to return and inventory his uniform, patrol weapon and other

accessories, his supervisor would not return his calls.

6.      On February 15, 2017, Supervisor Roberto Huie called the Richland County

Sheriff’s Department and made a false report.       Mr. Huie falsely alleged that Plaintiff




                                             2
      3:20-cv-01215-SAL      Date Filed 03/30/20      Entry Number 1       Page 3 of 6




Cobb had been fired from his job and refused to return any phone calls and refused to

return property of G4S. This information was known to be false by employees Huie,

Scott and Bell (also employees of G4S).       A police report was done and the case was

assigned to Investigator Rains with the Richland County Sheriff’s Department who, upon

information and belief, opened an investigative file. No formal action was taken on the

case to issue a warrant.

7.       On April 13, 2017, Plaintiff Cobb was able to return the uniform, weapon and

accessories to a remote work cite to Supervisor Peggy Crum. This transaction is detailed

in an inventoried catalog that was signed off by Plaintiff Cobb’s supervisor, Mr. Scott.

8.       In spite of Plaintiff Cobb’s numerous attempts to return the uniform, weapon and

accessories to the Defendant, and in spite of him actually returning the items on April 13,

2017, Mr. Huie contacted Investigator Rains on April 14, 2017, one day later, and asked

to move forward with prosecuting the Plaintiff on the crime of Breach of Trust With

Fraudulent Intent.

9.       As a result, Investigator Rains applied for and was issued a warrant for the arrest

of Plaintiff Cobb for Breach of Trust With Fraudulent Intent. There was no active

attempt to serve this warrant on Plaintiff Cobb but, upon information and belief, it was

placed in the NCIC.

10.      On or about April 1, 2018, almost one year after Plaintiff had complied with

procedure and returned his uniform, patrol weapon and other accessories to the

Defendant, he was stopped for a traffic infraction.        When his information was run

through NCIC, the outstanding warrant from Richland County warrant came up and the

Pickens County Sheriff’s Department took him into custody.            He was handcuffed,




                                              3
      3:20-cv-01215-SAL        Date Filed 03/30/20       Entry Number 1        Page 4 of 6




transported to jail, strip searched, and booked into the Pickens County Detention Center,

where he stayed for 2 ½ days, causing him to miss Easter of that year with his small

children.

11.       On or about April 3, 2018 Richland County transport picked him up in Pickens

and he was transported to the Alvin S. Glenn Detention Center in Richland County where

he was booked and subsequently released on bond.

12.       Plaintiff Cobb was forced to retain the services of a criminal defense attorney to

defend this charge. Plaintiff requested a jury trial, which came to be heard on November

15, 2018. At the trial, the magistrate directed a verdict of not guilty and the charge was

dismissed.

                                THEORIES OF RECOVERY

                      FOR A FIRST CAUSE OF ACTION
              MALICIOUS PROSECUTION AGAINST DEFENDANT G4S

          Plaintiff hereby incorporates the factual allegations set for above as if restated

herein.

13.       The acts and omissions of Roberto Huie acting in the course and scope of his

employment with Defendant G4S constitutes the common law tort of malicious

prosecution. In that:

      1) There was the institution and continuation of original judicial proceedings by the

          arrest and prosecution on the criminal charge of Breach of Trust With Fraudulent

          Intent ;

      2) by, or at the insistence of G4S through Roberto Huie;

      3) the termination of the criminal proceedings in the Plaintiff’s favor for reasons

          consistent with innocence;



                                                4
      3:20-cv-01215-SAL        Date Filed 03/30/20       Entry Number 1        Page 5 of 6




      4) the prosecution was done with actual malice or implied malice for want of

          probable cause;

      5) there was not probable cause for the arrest; and

      6) Plaintiff suffered deprivation of his liberty, estrangement from his family,

          humiliation in a strip search, emotional damage and financial damage in the form

          of attorney fees to defend a baseless criminal charge.



                       FOR A SECOND CAUSE OF ACTION
                  ABUSE OF PROCESS AGAINST DEFENDANT G4S


          Plaintiff hereby incorporates the factual allegations set for above as if restated

herein.

14.       The acts and omissions of Roberto Huie, and other employees of Defendant G4S

now unknown, acting in the course and scope of their employment constitutes the

common law tort of Abuse of Process in that Mr. Huie and Defendant G4S had an

ulterior purpose, and committed a willful act in the use of the process that is not proper in

the regular conduct of the proceeding. Specifically, intentionally lying to law

enforcement regarding the failure to return company property and seeking to use the

criminal justice system to resolve at most a civil dispute.         As a direct and proximate

cause of the Defendant’s acts and omissions, Plaintiff Cobb suffered a deprivation of his

liberty, humiliation, and the expense of attorney fees to defend a baseless criminal

charge.

                                           PRAYER

       WHEREFORE, Plaintiff prays for judgment in compensatory and punitive damages




                                                5
   3:20-cv-01215-SAL         Date Filed 03/30/20    Entry Number 1    Page 6 of 6




against Defendant G4S in an appropriate amount to be determined by a jury and for such

further relief as the Court deems just or proper.

             Respectfully submitted, this the 30th day of March, 2020, in Columbia,

South Carolina.


                                              s/J. Christopher Mills
                                              J. CHRISTOPHER MILLS, ESQUIRE
                                              Federal ID No.: 4802
                                              Chris Mills Law
                                              Post Office Box 8475
                                              Columbia, South Carolina 29202
                                              Telephone: (803)748-9533
                                              Facsimile: (803)753-9123
                                              chris@chrismillslaw.com




                                              6
